Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 18, 2020

The Court of Appeals hereby passes the following order:

A20A1537. CITY OF COLLEGE PARK v. CLAYTON COUNTY, GEORGIA
    et al.

      This case concerns an ongoing dispute between the City of College Park and
Clayton County regarding the collection of taxes on alcoholic beverages sold at
Hartsfield-Jackson Atlanta International Airport. See generally City of College Park
v. Clayton County, 306 Ga. 301 (830 SE2d 179) (2019). The trial court ordered the
City and County to interplead their claims and the defendant tax payers to pay taxes
into the court registry until a final judicial determination can be made as to the City
and County’s respective rights concerning the collection and division of taxes. The
City has filed a direct appeal from the trial court’s order, and the defendant tax payers
have filed a motion to dismiss. We lack jurisdiction.
      A judgment is final and directly appealable “when it disposes of the entire
controversy, leaving nothing for the trial court to do in the case.” Bay Meadow Corp.
v. Hart, 276 Ga. App. 133, 134 (1) (622 SE2d 478) (2005) (punctuation omitted); see
OCGA § 5-6-34 (a) (1) (providing that a judgment is final “where the case is no
longer pending in the court below”). Here, the trial court’s order is not final but is
intended to protect and preserve the status quo pending final resolution of the dispute.
Under these circumstances, the City was required to comply with the interlocutory
appeal procedures in OCGA § 5-6-34 (b). Its failure to do so deprives us of
jurisdiction to consider this appeal.
      Contrary to the argument set forth in the City’s notice of appeal, the trial
court’s interpleader order is not a collateral order. The collateral order exception
permits review of non-final orders that “conclusively determine the disputed question,
resolve an important issue completely separate from the merits of the action, and [are]
effectively unreviewable on appeal from a final judgment.” Coopers & Lybrand v.
Livesay, 437 U. S. 463, 468-469 (I) (98 SCt 2451, 57 LE2d 351) (1977); Rivera v.
Washington, 298 Ga. 770, 774 (784 SE2d 775) (2016) (describing collateral orders
as “effectively final in that they finally determine claims of right separable from, and
collateral to, rights asserted in the action, too important to be denied review and too
independent of the cause itself to require that appellate consideration be deferred until
the whole case is adjudicated”). Here, the interpleader order is not “wholly unrelated
to the basic issues to be decided” in this action. Fulton County v. State, 282 Ga. 570,
571 (1) (651 SE2d 679) (2007). Rather, the order is inextricably intertwined with the
merits of the action: the determination of which party is entitled to the interpleaded
funds.
         For these reasons, the defendant tax payers’ motion is hereby GRANTED and
the City’s appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/18/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.